Citation Nr: 0900328	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1969 to May 1971.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Procedural history 

The veteran was initially denied service connection for PTSD 
by the RO in a January 1987 rating decision.  The veteran was 
notified of that decision and his appellate rights in a 
January 30, 1987 letter from the RO.  He filed a notice of 
disagreement (NOD) in January 1988, and he was furnished a 
statement of the case (SOC) in February 1988.  He did not 
perfect his appeal by filing a VA Form 9 or similar document.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In August 1996, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  The RO denied that claim in a December 1996 rating 
decision on the ground that new and material evidence had not 
been submitted.  The veteran did not file an appeal.  

In January 2001, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  The RO denied that claim in a December 2002 rating 
decision on the ground that new and material evidence had not 
been submitted.  The veteran did not file an appeal.  

In December 2003, the veteran filed a request to reopen his 
previously-denied claim of entitlement to service connection 
for PTSD.  The RO denied that claim in a June 2004 rating 
decision on the ground that new and material evidence had not 
been submitted.  The veteran filed a NOD in May 2005, and was 
he provided a SOC in January 2006.  Later that same month, 
the veteran duly perfected an appeal.  

In an April 2008 supplemental statement of the case (SSOC), 
the RO reopened the veteran's claim of entitlement to service 
connection for PTSD and denied the claim on the ground that 
the veteran's reported stressors could not be verified.  

The veteran was scheduled to appear for hearing before a 
Veterans Law Judge (VLJ) in September 2008.  He failed to 
report for the hearing.  The veteran has provided no 
explanation for his failure to report, and he has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT 

1.  In an unappealed December 2002 decision, the RO denied 
the veteran's claim of entitlement to service connection for 
PTSD.

2.  The evidence associated with the claims folder subsequent 
to RO's December 2002 rating decision includes a stressor 
statement which had not been submitted at the time of the 
last prior final denial.  The additionally-received evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran did not serve in combat.

4.  The record does not include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors. 


CONCLUSIONS OF LAW 

1.  The December 2002 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the December 2002 RO decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for PTSD; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  PTSD was not incurred as a result of the veteran's active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD. 
 

As was described in the Introduction, the RO reopened the 
veteran's claim and denied it in the merits.  Notwithstanding 
the RO's actions, it is incumbent on the Board to adjudicate 
the new and material issue before considering the claim on 
its merits.  The question of whether new and material 
evidence has been received is one that must be addressed by 
the Board, notwithstanding a decision favorable to the 
appellant that may have been rendered by the RO.  See Barnett 
v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the veteran was 
informed of the relevant law and regulations pertaining to 
his claim in a letter from the RO dated January 7, 2004, 
which specifically detailed the evidentiary requirements for 
new and material evidence to reopen a previously-denied 
service connection claim, along with the evidentiary 
requirements for service connection.

The January 2004 VCAA letter informed the veteran that his 
previous claim of entitlement to service connection for PTSD 
was denied and that this decision was final.  He was informed 
that in order for VA to reconsider this issue, he must submit 
"new and material evidence."  Specifically, he was advised 
that new evidence consists of evidence in existence that has 
been "submitted to the VA for the first time."  Material 
evidence was explained as evidence that pertains to the 
reason your claim was previously denied.  The January 2004 
VCAA letter further informed the veteran that:  "New and 
material evidence must raise a reasonable possibility, that 
when considered with all evidence of record (both old and 
new), that the outcome (conclusion) would change.  The 
evidence can't simply be redundant (repetitive) or cumulative 
of that which [the RO] had when [the RO] previously decided 
[the veteran's] claim."  The Board notes that this language 
complies with the holding of the Court in Kent.  See also 
38 C.F.R. § 3.156 (2008).

The Board notes that the language used in the January 2004 
letter substantially follows the regulatory language of 38 
C.F.R. § 3.156.  The Board further notes that the veteran was 
provided with specific notice as to why his claim was denied 
and what evidence would be material to his claim in the last 
final denial of record.  To wit, the RO informed the veteran:  
"We need specific details of the combat related incident(s) 
that resulted in PTSD."  As such, the veteran was advised of 
the bases for the previous denial and what evidence would be 
necessary to reopen the claim. See Kent, supra.  In any 
event, since the claim is being reopened, there can be no 
error based on any inadequate Kent notice.  

Crucially, the RO informed the veteran in January 2004 that 
VA would assist him with obtaining "treatment records from 
the VC Medical Center in Little Rock, Arkansas."  With 
respect to private treatment records, the letter informed the 
veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records to include "records 
from State or local government, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA.  

The January 2004 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

In a March 2006 VCAA letter, the RO informed the veteran as 
follows:  "If you have any information or evidence that you 
have not told us about or given to us . . . please tell us or 
give us that evidence now."  This request complies with the 
"give us everything you've got" requirement contained in 38 
C.F.R. § 3.159 (b) in that the RO informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present:  
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2008); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  
See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the veteran's current 
claim to reopen was initiated in December 2003, his claim 
will be adjudicated by applying the revised section 3.156, 
which is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Initial matter - submission of new and material evidence

As was noted in the Introduction, the veteran's claim for 
service connection for PTSD was previously finally denied on 
numerous occasions, most recently in a December 2002 RO 
rating decision.  At the time of the December 2002 decision, 
the evidence of record included the veteran's service medical 
records, service personnel records, VA medical records and 
statements from the veteran.  

In the December 2002 rating decision, the RO in essence 
denied the veteran's claim because he had not provided a 
verifiable in-service stressor.  See 38 C.F.R. § 3.304(f). 

Since the December 2002 denial of service connection for 
PTSD, the veteran asserted that he was shot at while 
operating a bulldozer on the demilitarized zone (DMZ) in 
either late 1970 or early 1971, and he saw a missile in the 
distance while he was operating the bulldozer.  See the 
January 2006 Substantive Appeal.  This evidence is new 
insofar as it was not previously submitted to agency decision 
makers.  The evidence is also material since it relates to an 
unestablished fact necessary to substantiate the claim; 
namely the existence of the service stressor, element (2).  
See 38 C.F.R. § 3.156 (2008); see also Evans v. Brown, 9 Vet. 
App. 273 (1996) [there must be new and material evidence as 
to each and every aspect of the claim that was lacking at the 
time of the last final denial in order for there to be new 
and material evidence to reopen the claim].  For the purposes 
of reopening the claim, the Board finds that the veteran's 
stressor statement is presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Accordingly, new and material evidence has been submitted, 
and the veteran's claim of entitlement to service connection 
for PTSD is reopened.

Procedural concerns

The Board has reopened the veteran's service connection claim 
and is considering moving forward to discuss the claims on 
their merits.  Before doing so, however, the Board must 
consider certain procedural concerns.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO in fact reopened the veteran's 
claim and denied it on its merits.  The veteran was informed 
in the January 2006 SOC and the April and May SSOCs why his 
claim for service connection failed on the merits, and he 
himself has addressed the merits of the claim. 

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
treatment records, service personnel records and VA 
outpatient medical records.  In January 2008, VA attempted to 
verify the veteran's claimed stressors.  

A review of the claims folder reflects that the veteran 
currently receives disability benefits from the Social 
Security Administration (SSA).  In particular, the claims 
folder contains an award letter for SSA benefits (which does 
not name the disability on which the benefits are based).  
For reasons stated immediately below, the Board finds that 
additional inquiry concerning SSA records is not needed.  

As will be further discussed below, the veteran's claim may 
be substantiated by evidence of a verifiable stressor.  The 
veteran has submitted statements concerning his alleged 
stressor directly to VA; the Board finds that it is highly 
unlikely that SSA records would contain different or 
additional evidence concerning a stressor, since the award of 
SSA benefits involves the existence of disabilities, but 
(unlike VA) not their etiology.   The existence of PTSD is 
not in question.  Therefore, a remand to obtain SSA records 
is not necessary, because the veteran has not suggested that 
they are not pertinent to his claim, and the record does not 
so indicate.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
failed to report for a scheduled personal hearing as was 
detailed in the Introduction.

(iii.) Standard of review

Upon reopening the claim, after the evidence has been 
assembled, it is the Board's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened. In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Discussion of the merits of the claim

As noted above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

With respect to element (1), a current diagnosis of PTSD, the 
veteran has been diagnosed with PTSD on several different 
occasions.  

With respect to element (2), combat status or a confirmed 
stressor, the veteran did not receive any decorations or 
awards indicative of combat status.  His military 
occupational specialty was heavy equipment operator, which is 
not ordinarily associated with combat.  The veteran's service 
personnel records and service treatment records are negative 
for any indication of combat status while in Vietnam.  

Given the lack of any objective evidence of participation in 
combat in the veteran's military records, the Board finds 
that combat status has not been demonstrated in this case.  
Since combat status has not been demonstrated, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressors.  See Moreau, supra.  
Therefore, to substantiate the claim, the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.

The veteran has been less than specific regarding his alleged 
combat stressors.  He has indicated he was operating a 
bulldozer on the DMZ in late 1970 or early 1971 when he 
noticed sparks coming from the nose of the bulldozer, saw a 
missile in the distance and realized that he was being shot 
at.  The veteran claims that he returned to "campus" and 
was told by his sergeant not to go back out that night.  

The veteran was informed by the January 2004 VCAA letter that 
"specific details of the combat related incident(s)" that 
occurred during service would be required to establish PTSD.  
The veteran was also asked submit a statement detailing 
names, dates and locations in order elicit the facts 
necessary to verify his alleged stressor.  He has not done 
so.  The above-mentioned stressor alleged by the veteran is 
lacking details which would make verification possible.   

As previously mentioned, an attempt was made to verify the 
above-mentioned stressor with a VA Military Records 
Specialist (MRS) in January 2008.  In February 2008, the MRS 
made a formal finding of a lack of information to corroborate 
the stressor associated with the veteran's claim of service 
connection for PTSD and determined that the information 
required to corroborate the stressful events described by the 
veteran were insufficient to send to the and the Joint 
Services Records Research Center (JSRRC) and/or insufficient 
to allow for meaningful research of National Archives and 
Records Administration (NARA) records.  Additionally, the MRS 
report reflected that the veteran's unit was stationed at 
Camp Eagle, which is south of, and not in immediate proximity 
to, the DMZ.  

Given the lack of any objective evidence of the occurrence of 
the claimed stressor and the lack of specific details 
concerning the veteran's claimed stressor, the Board finds 
the veteran's stressor to be unverifiable.

The Board therefore finds that the second element of 38 
C.F.R. § 3.304(f) has not been satisfied.  The veteran's 
claim fails on this basis.

For the sake of completeness, the Board will address the 
remaining element of 38 C.F.R. § 3.304(f), medical evidence 
of a nexus between the veteran's PTSD and his claimed PTSD 
stressors.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
[the Board has the fundamental authority to decide a claim in 
the alternative].

With respect to element (3), the record does not contain 
evidence of a medical link between the veteran's claimed 
stressor his PTSD.  Therefore, element (3) is also not met 
and the claim fails on that basis as well. 

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for PTSD have not been met.  
A preponderance of the evidence is against the veteran's 
claim.  
The benefits sought on appeal are therefore denied.   


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


